 

 

 

3
AQ 442 (Rev. 11/11) Arrest Warrant = 3
SSS
oF 2 YR
UNITED STATES DISTRICTCOURT 27 = #6
a4 —
for the So = a —
; srt , oz = 39
Middle District of Florida 5 oa =
uw
United States of America w
v. ) ZAPCL
CHRISTINA LYNN CATALANO )
) ~ =
) 5 3
__ _ ) "

Defendant : o “yj
ro ! —
ey. 48 rT

ARREST WARRANT Es mom
To: Any authorized law enforcement officer a os

Ps

2 ids Lo

2s ©
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unneceSsary delay

(name of person to be arrested) CHRISTINA LYNN CATALANO
who is accused of an offense or violation based on the following document filed with the court:

”

@ Indictment © Superseding Indictment © Information © Superseding Information O Complaint
(1 Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Count One - Disaster Assistance Fraud (18 U.S.C. § 1040)

Count Two - False Statements (18 U.S.C. § 1001)

  

 

Date: ——=_—dO6/ ‘4fi2020 _

issuing officer's signature

City and state: _ Orlando, Florida _____ELIZABETH WARREN, Clerk, United States District Court
Printed name and title

 

 

Return

, and the person was arrested on (date) ofl ot. i XM

 

at (city and state) Oc ALD a .

Date: eles loo _ MMB pry

Arresting officer's signature

_ Scenyx Soros. 2
Printed name and title PEEATV

 

 

 
